DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                JOHN DOE,
                                 Appellant,

                                     v.

        RICHARD L. SWEARIGEN, in his official capacity as
     Commissioner of the Florida Department of Law Enforcement,
                               Appellee.

                              No. 4D19-2444

                              [March 19, 2020]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 2018CA011158XXXXMB.

    Cindy E. D’Agostino of Cindy E. D’Agostino, P.A., Palm Beach Gardens,
for appellant.

  Ashley Moody, Attorney General, and Blaine H. Winship, Special
Counsel, Office of Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.